         Case 1:21-cv-00198-RKE Document 13                Filed 05/13/21     Page 1 of 1




              UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
GLOBAL ALUMINUM DISTRIBUTOR LLC,           :
                                           :
                  Plaintiff,               :
                                           :
      v.                                   : Before: Richard K. Eaton, Judge
                                           :
UNITED STATES,                             : Court No. 21-00198
                                           :
                  Defendant.               :
__________________________________________:

                                              ORDER

       Upon consideration of the consent motion of Ta Chen International, Inc. (“Ta Chen”) to

intervene, as a matter of right, as defendant-intervenor in this action, ECF No. 9, it is hereby

       ORDERED that Ta Chen’s motion to intervene is granted; and it is further

       ORDERED that Ta Chen has the status of defendant-intervenor in this action.




                                                                          /s/ Richard K. Eaton
                                                                        Richard K. Eaton, Judge

Dated: May 13, 2021
       New York, New York
